       Case 3:17-cv-00101-RDM Document 462 Filed 04/14/20 Page 1 of 2




                THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  Consumer Financial Protection Bureau,        )
                                               )
                                               )
                      Plaintiff,               )       Civil Action No. 3:CV-17-00101
                                               )       (Hon. Robert D. Mariani)
        v.                                     )
                                               )
  Navient Corporation, et al.,                 )
                                               )
                      Defendants.              )

                        SPECIAL MASTER ORDER #74

      NOW, THIS 14th DAY OF APRIL, 2020, having conferred by telephone

with the parties concerning ambiguities in the parties’ joint status report filed on

April 6, 2020 (Doc. 457), and the parties having provided the requisite

clarifications, IT IS HEREBY ORDERED THAT:

      1. In the event that Plaintiff’s Objections to Special Master Report #18 are

          overruled, the remaining expert witness discovery will be limited to

          submission of Plaintiff’s rebuttal report to Dr. Ang’s report and

          depositions of Dr. Mullin and Dr. Ang, with the question of the schedule

          for completion of that discovery submitted in the first instance to the

          Special Master. If Plaintiff’s Objections to Special Master Report #18

          are sustained and Dr. Ang is disqualified, questions concerning the

          submission of a report from another expert in substitution of Dr. Ang’s
       Case 3:17-cv-00101-RDM Document 462 Filed 04/14/20 Page 2 of 2




         report (including whether Defendants may submit a replacement report),

         the Plaintiff’s submission of a rebuttal report to any report in replacement

         of Dr. Ang’s report, and the scheduling of expert witness depositions will

         be submitted in the first instance to the Special Master.

      2. Daubert motions challenging expert witnesses shall be filed no later than

         sixty (60) days after the filing of Reply Briefs in support of the parties’

         respective summary judgment motions. 1



                                              s/ Thomas I. Vanaskie
                                              THOMAS I. VANASKIE
                                              SPECIAL MASTER




1
 Accommodations may be required with respect to Daubert challenges to Dr. Ang,
Dr. Ang’s replacement (if necessary and allowed), and Dr. Mullin
                                        2
